               Case MDL No. 2997 Document 24 Filed 03/19/21 Page 1 of 1




                                      BEFORE
                         THE UNITED STATES JUDICIAL PANEL
                           ON MULTIDISTRICT LITIGATION


IN RE: BABY FOOD MARKETING,                     MDL NO. 2997
SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION



                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 9, 2021, a true and correct copy of the Notice of Appearance

of Carl V. Malmstrom was electronically filed with the Clerk of Court using CM/ECF. Copies of the

foregoing document will be served upon counsel via transmission of Notices of Electronic Filing

generated by CM/ECF.



                                                             /s/ Carl V. Malmstrom
                                                             Carl V. Malmstrom
